DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because although the claims is on a computer readable medium, the specification is silent on whether a signal can be interpreted as a computer a computer readable medium.  Broadest reasonable interpretation by the examiner the language and the like leaves an open description of the CRM that can be interpreted as a signal.  Therefore, the examiner interpret claim 23 as a signal claim.  Thus, the claims fail to fall within the four categories. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (10,302,807) in view of Madani (10,540,578).
Regarding claim 1 Yu discloses,
 	An X-RAY photographing device configured to photograph a target X-RAY image by transmitting or reflecting X-RAY in a reading space in which an object to be read is disposed (note col. 9 lines 15-20 xray of the image and fig. 3, col. 10 lines 15-25, scanned image of container or tanker interpreted as reading space).
  	An interface unit configured to receive list information on an object (note col. 14 lines 40-54, certscan ascertain contents of cargo container);
 	An image search unit configured to acquire a non-X- RAY image of the object; Yu does not disclose an image conversion unit configured to convert a non-X-RAY image of an item object in a list into a fake X-RAY image; and  an article discrimination unit configured to identify the object to be read based on a first feature set extracted by applying the target X-RAY to a reading model for extracting features from an input image. Madani discloses an image conversion unit configured to convert a non-X-RAY image of an item object in a list into a fake X-RAY image (note fig. 1, generator block outputs fake image and col. 5 lines 10-15, cites generating fake image);  and  an article discrimination unit configured to identify the object to be read based on a first feature set extracted by applying the target X-RAY to a reading model for extracting features from an input image (note fig. 1, discriminator and col.  lines 17-45, discriminator determine real or fake based on feature assigning labels, discriminator is trained neural network similar to reading model).  Yu and Madani are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include image conversion and discrimination unit in the system of Yu as evidenced by Madani.  The suggestion/motivation for doing so provides the identification of anomalies to classify images (note col. 1 lines 20-23 and 45-50).  It would have obvious to combine Madani with Yu to obtain the invention as specified by claim 1. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Madani as applied to claim 1 above, and further in view of “Official Notice”.
Yu and Madani show features of claim 1.  Yu and Madani does not clearly show  wherein the non-X-RAY image is an image photographed with visible light.  However, an image photographed with visible light is well-known in the art, and the fact that the limitation is well-known, the examiner takes “Official Notice”.  Wherein the non-X-RAY image is an image photographed with visible light is used for proper connection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an image photographed with visible light better comparison to improve accuracy,


Allowable Subject Matter
Claims 2-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2 and 4. 
Regarding claim 2,
 	Prior art could not be found for the features, wherein the image search unit is configured to generate a search query for the corresponding object based on identification information of the object included in the list information on the object, and to transmit the search query to a web server to receive the searched image as the non-X-RAY image of the object.  These features in combination with other features could not be found in the prior art.  Claim 3 depend on claim 2, therefore are also objected.


Regarding claim 4,
 	 Prior art could not be found for the features wherein the image conversion unit is configured to calculate segmentation information of the non-X-RAY image by segmenting the object of the non-X-RAY image into segments, wherein the segment is formed of an area or a partial area of the object and the segmentation information includes at least one of boundary and location information of the segment in the image, calculate an outline area of the segment corresponding to the object from the segmentation information, calculate a texture map from an arbitrary X-RAY image, and apply the segmentation information and the texture map to an image conversion model.  These features in combination with other features could not be found in the prior art.  Claims  5-13 depend on claim 4.  Therefore are also objected.

Regarding claim 15, prior art could not be found for the features, wherein the reading model includes a feature extraction portion for extracting features from the input image; and a classification portion for classifying the object of the input image into a class set using the training data set based on the extracted features, wherein the reading model is a machine learning model learned using a second training data set including a plurality of second training samples, wherein the second training data set is sub-set into individual objects, and each of the plurality of second training samples includes a real X-RAY image of the second training object or a fake X-RAY image of the second training object.  These features in combination with other features could not be found in the prior art.  Claims 16-17 depend on claim 15.  Therefore are also objected.

Claims 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance for allowance for independent claim 8.  Prior art could not be found for the features identifying the object to be read as an object corresponding to a classified class when the object to be read is classified as a set class based on a first feature set extracted from the target X-RAY image, wherein the reading model includes a portion of extracting features from the input image and a portion of classifying the object of the input image as a class set using a plurality of training samples based on the extracted features, and the reading model is a machine learning model learned using the plurality of first training samples, wherein the plurality of first training samples are sub- set into individual objects, and each of the plurality of first training samples includes a real X-RAY image or a fake X-RAY image of the first training object, respectively.  These features in combination with other features could not be found in the prior art.  Claims 19-22 depend on claim 18.  Therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Frida 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
December 1, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664